        Case 1:18-cv-00161-JLS-LGF Document 39 Filed 09/14/20 Page 1 of 1




September 14, 2020

VIA ECF
Hon. Leslie G. Foschio
U.S. District Court, Western District of New York
2 Niagara Square
Buffalo, NY 14202

       Re:     Franklin v. Bison Recovery Group, Inc.
               Case No.: 1:18-cv-00161

Dear Judge Foschio:

We are counsel for Defendant Everest Receivables Services, Inc. in the above matter.

In follow-up to the Court’s Order (Doc. 36), please be advised that Defendant requests until
October 16, 2020 to depose Plaintiff via video conference. Defendant requests an additional 30
days - until November 16, 2020 - to evaluate and file a dispositive motion of its own.

The Clerk has requested that this letter be filed as a motion.

Thank you for your courtesy and cooperation in this matter.

Very truly yours,

LIPPES MATHIAS WEXLER FRIEDMAN LLP

/s Brendan H. Little

Brendan H. Little

BHL/bmo

cc:    Ricky R. Franklin




                              Br e n d a n H. L i t t l e | Partner | blittle@lippes.com
